Case 1:17-cv-01903-MSK-KLM Document 33 Filed 06/06/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-01903

  BAYAUD ENTERPRISES, INC.

         and

  SOURCEAMERICA

                 Plaintiffs,

         v.

  U.S. DEPARTMENT OF VETERANS
   AFFAIRS

         and

  ROBERT WILKIE, IN HIS OFFICIAL
   CAPACITY AS SECRETARY OF
   VETERANS AFFAIRS

         and

  UNITED STATES OF AMERICA

                 Defendants.

                          PLAINTIFFS’ REQUEST TO REOPEN CASE

         Plaintiffs Bayaud Enterprises, Inc. and SourceAmerica request the Court reopen the above

  captioned action pursuant to this Court’s January 24, 2018 Order. ECF No. 29. Plaintiffs initiated

  this action on August 7, 2017 to challenge a March 2017 Class Deviation policy issued by

  Defendants on the ground that the policy is contrary to law and risks irreparable harm to Plaintiffs.

  ECF No. 1. Defendants requested the Court stay this case pending the Federal Circuit’s review of
Case 1:17-cv-01903-MSK-KLM Document 33 Filed 06/06/19 USDC Colorado Page 2 of 4




  the Court of Federal Claims’ decision in PDS Consultants, Inc. v. United States, 132 Fed. Cl. 117

  (2017). ECF No. 13. The Court granted Defendants’ request to stay, finding that because the

  March 2017 Class Deviation had been suspended pending resolution of the PDS case, “the status

  quo that existed prior to the filing of this action has been temporarily restored.” ECF No. 29.

  Given that, the Court perceived “little harm” in staying the case. ECF No. 29. The Court stated

  that either party could request to reopen the case upon conclusion of the PDS proceedings “or such

  other developments as may warrant.” Id.

         Recent developments warrant reopening the case to prevent immediate irreparable harm to

  Plaintiffs. On May 14, 2019, Defendants notified the Court that the Federal Circuit had decided

  the PDS appeal. ECF No. 32 at 2. On May 20, 2019, the Federal Circuit issued the mandate. PDS

  Appeal, Case No. 17-2379, Doc Nos. 162 and 163. That same day, the VA issued a memorandum

  titled “Class Deviation from VAAR 808.002, Priorities for Use of Government Supply Sources

  and VAAR Subpart 808.6, Acquisition from Federal Prison Industries, Inc.” (the “2019 Class

  Deviation”). The 2019 Class Deviation, much like the 2017 Class deviation, mandates that the

  VA must immediately award qualifying contracts to veteran-owned small businesses, even if the

  contract meets the conditions for mandatory procurement through the U.S. AbilityOne program,

  which prioritizes contracts with nonprofit agencies, such as Plaintiff Bayaud, that employ

  significantly disabled individuals. Thus, after representing to the Court that the VA would stay

  implementation of the March 2017 Class Deviation, and while this case was still stayed, the VA

  issued a new class deviation that threatens Plaintiffs with immediate harm.

         Accordingly, Plaintiffs request that the Court reopen this action so that Plaintiffs can file

  an amended complaint and seek necessary relief.



                                                  -2-
Case 1:17-cv-01903-MSK-KLM Document 33 Filed 06/06/19 USDC Colorado Page 3 of 4




  Dated: June 6, 2019               Respectfully submitted,

                                     /s/   Kathleen K. Custer
                                    Kathleen K. Custer
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    370 Seventeenth Street, Suite 4400
                                    Denver, Colorado 80202-1370
                                    Telephone: (303) 863-1000
                                    FAX: (303) 832-0428
                                    Kathleen.Custer@arnoldporter.com


                                     /s/   Craig A. Holman
                                    Craig A. Holman
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    601 Massachusetts Avenue, N.W.
                                    Washington, D.C. 20001
                                    Telephone: (202) 942-5722
                                    FAX: (202) 942-5999
                                    Craig.Holman@arnoldporter.com


                                    Attorneys for Plaintiffs Bayaud Enterprises, Inc.
                                    and SourceAmerica




                                      -3-
Case 1:17-cv-01903-MSK-KLM Document 33 Filed 06/06/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 6th day of June, 2019, a true and correct

  copy of the foregoing PLAINTIFFS’ REQUEST TO REOPEN CASE was filed and served on

  all counsel of record through the Court’s CM/ECF system and by U.S. First Class Mail delivery

  on the following:

                        Peter T. Wechsler
                        U.S. Department of Justice-DC-#883
                        Federal Programs Branch
                        P.O. Box 883
                        20 Massachusetts Avenue, N.W.
                        Washington, DC 20044
                        202-514-2705
                        Fax: 202-616-8470
                        Email: peter.wechsler@usdoj.gov




                                                Rebecca A. Golz




                                                 -4-
